UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-2350


NESLY CESAR,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 18, 2009             Decided:   September 2, 2009


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.       Tony West, Assistant Attorney
General, Cindy S. Ferrier, Senior Litigation Counsel, Joseph A.
O’Connell, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Nesly Cesar, a native and citizen of Haiti, petitions

for    review   of   an   order    of    the   Board   of   Immigration    Appeals

(“Board”) denying his motion to reopen or reconsider.                      We have

reviewed the record and the Board’s order and find no abuse of

discretion.      See 8 C.F.R. § 1003.2(a) (2009).                Accordingly, we

deny    the   petition    for    review    for   the   reasons    stated   by   the

Board.    In re: Cesar (B.I.A. Nov. 5, 2008).                  We dispense with

oral    argument     because      the    facts   and   legal     contentions    are

adequately      presented   in     the    materials    before     the   court   and

argument would not aid the decisional process.

                                                                  PETITION DENIED




                                           2